Mr. Justice Wole
delivered tlie opinion of the court.
Francisco Ares y Fernández sold a piece of property to Jnan Santos Cabrera and the sale was duly recorded in the registry of property. The latter brought suit in unlawful detainer against Carmen Matos, alleging that she was in possession of the property precariously -(en precario), or in other words, without any right or title as against the plaintiff. The proof tended to support the averments of the complaint.
After hearing the evidence the court decided in favor of the defendant on the ground that she had made such a showing of title that the issue could not be decided in an unlawful detainer suit. To overcome the theory that the plaintiff was a third person the court held that the plaintiff “ bought the property while the defendant was in possession of the same and should not have been ignorant of the nature of her possession. ’ ’
We find nothing in the record to destroy the plaintiff’s right as a third person. At most the proof tended to show that plaintiff knew that the defendant was in possession of the house, but there is not a scintilla of evidence to prove that he knew that she possessed under a claim of title. On this ground alone the judgment should be reversed.
The facts believed by the court tend to show that Francisco Ares y Fernández and the defendant lived in concubinage for a great number of years; that according to the court below there arose a civil partnership between them and that the property in question was jointly held by the said two persons; that the said Francisco Ares y Fernández agreed to transfer the whole title to the defendant. A partnership to real estate can not be constituted in this way or without a proper deed.
The judgment should be reversed and a judgment rendered for the plaintiff.